32 Ill. App.2d 340 (1961)
177 N.E.2d 881
People of the State of Illinois, Defendant in Error,
v.
Albert E. Stolfo, Plaintiff in Error.
Gen. No. 48,426.
Illinois Appellate Court  First District, First Division.
October 16, 1961.
Rehearing denied November 2, 1961.
Julius Lucius Echeles, Dean Wolfson and Jack Marcus, all of Chicago, for appellant.
Daniel P. Ward, State's Attorney, Cook County (John T. Gallagher and M. Robert Ostrow, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by MR. JUSTICE BURMAN.
Affirmed in part, reversed in part and remanded with directions.
Not to be published in full.